Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I claims 1-15 in the reply filed on 02/10/2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jow et al. (US 2007/0164396 A1).

 	Pertaining to claim 1, Jow et al. discloses A capacitor (350, see fig. 6A), comprising: a circuit board substrate (310, see fig. 6A); a first plate (352, see fig. 6A) and a second plate (354, 6A) deposited onto opposite surfaces of said substrate (310); and, a via (360, see fig. 6A) extending from one of said first plate (352) and said second plate (354) through said substrate (310) to a trace (340, see fig. 6A) coplanar (see fig. 6A, the trace (340 on the same plane) with the other of said first plate (352) and said .

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 2-6 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jow et al. (US 2007/0164396 A1) in view of Hiroshima et al. (US 2016/0309593 A1).

 	Pertaining to claim 2, Jow et al. discloses, wherein said first plate (352) and said second plat e(354).
 	But, Jow et al. does not explicitly teach wherein said first plate and said second plate. have a circular profile when viewed in plain view.
 	However, Hiroshima et al. teaches teach wherein said first plate and said second plate have a circular profile when viewed in plain view (see fig. 2).
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide said first plate and said second plate have a circular profile when viewed in plain view in the device of Jow et al. based on the teachings of Hiroshima et al in order Enables cutting off the noise in an alternating 

 Jow et al. discloses the claimed invention except for wherein said first plate and said second plate. have a circular profile when viewed in plain view.
 It would have been on obvious matter of design choice to make wherein said first plate and said second plate. have a circular profile when viewed in plain view, since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955)




 	Pertaining to claim 3, Jow et al. discloses, wherein said first plate (352) and said second plate (354). 
 	But, Jow et al. does not explicitly teach wherein said first plate and said second plate have a T-shaped profile when viewed in plain view.
 	However, Hiroshima et al. teaches teach wherein said first plate and said second plate have a T-shaped profile when viewed in plain view (see fig. 1).
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide said first plate and said second plate have a circular profile when viewed in plain view in the device of Jow et al. based on the teachings of Hiroshima et al in order Enables cutting off the noise in an alternating current (AC) signal flowing through wiring lines of the PCB by using the space-saving capacitor. Enables cutting off the noise of high-speed transmission flowing through a wiring line of an intermediate wiring layer which is less susceptible to noise. Since the PCB is provided with the capacitor in place of a ceramic capacitor, a process of mounting a ceramic capacitor on a board surface with a mounter is unnecessary, reducing the time required for surface mount technology (SMT) mounting, and also avoiding the Manhattan phenomenon in which the capacitor is mounted in raised state. The capacity of the capacitor may be appropriately changed by increasing or decreasing the diameter of the hole in which the outer electrode or the inner electrode is formed, or by replacing the material of the dielectric body with a material having a different dielectric constant. Even if ceramic capacitors having different capacities are 

  	Jow et al. discloses the claimed invention except for wherein said first plate and said second plate have a T-shaped profile when viewed in plain view.
  	It would have been on obvious matter of design choice to make said first plate and said second plate. have a T-shaped profile when viewed in plain view, since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955)

 	Pertaining to claim 4, Jow et al. as modified by Hiroshima et al. further discloses, wherein said T-shaped profile (see fig. 1 of Hiroshima et al.) can be a Yagi antenna profile (see paragraph [0106]) defined by a spine and at least one crossbar (see fig. 1 of Hiroshima et al.).  

 	Pertaining to claim 5, Jow et al. discloses, wherein said substrate (310) has a thickness between one and five hundred mils thick (see paragraph [0083]).  
 	Jow et al. discloses the claimed invention except a substrate has a thickness between one and five hundred mils thick.
  	It would have been on obvious matter of design choice to make a substrate with a thickness between one and five hundred mils thick, since such modification would 

 	Pertaining to claim 6, Jow et al. discloses, wherein said first plate and said second plate both have a thickness between .5 and 5 mils.  
 	Jow et al. discloses the claimed invention except  said first plate and said second plate both have a thickness between .5 and 5 mils.
	It would have been on obvious matter of design choice make said first plate and said second plate both have a thickness between .5 and 5 mils, since such modification would have involved a mere change in the size of a component. A change in size is generally.

 	Pertaining to claim 8, Jow et al. discloses A circuit board comprising: a dielectric substrate (see paragraph [0006]), a first metallic layer (352) deposited on said dielectric substrate (310); and, a second metallic layer (354) deposited on dielectric substrate (310) so that said dielectric substrate is between said first metallic layer (352) and said second metallic layer (354), to establish a broadside coupling capacitance effect between said first metallic layer (352) and said second metallic layer (354).  

 	Pertaining to claim 9, Jow et al. discloses, wherein said first metallic layer (352) and said second metallic layer (354). 

 	However, Hiroshima et al. teaches teach wherein said first plate and said second plate have a circular profile when viewed in plain view (see fig. 2).
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide said first plate and said second plate have a circular profile when viewed in plain view in the device of Jow et al. based on the teachings of Hiroshima et al in order Enables cutting off the noise in an alternating current (AC) signal flowing through wiring lines of the PCB by using the space-saving capacitor. Enables cutting off the noise of high-speed transmission flowing through a wiring line of an intermediate wiring layer which is less susceptible to noise. Since the PCB is provided with the capacitor in place of a ceramic capacitor, a process of mounting a ceramic capacitor on a board surface with a mounter is unnecessary, reducing the time required for surface mount technology (SMT) mounting, and also avoiding the Manhattan phenomenon in which the capacitor is mounted in raised state. The capacity of the capacitor may be appropriately changed by increasing or decreasing the diameter of the hole in which the outer electrode or the inner electrode is formed, or by replacing the material of the dielectric body with a material having a different dielectric constant. Even if ceramic capacitors having different capacities are not provided, the design change of a capacity is easily enabled at an appropriate timing such as, after test production or before mass production, and re-purchase of the provided parts is not required (DERWENT).


  	It would have been on obvious matter of design choice to make wherein said first plate and said second plate. have a circular profile when viewed in plain view, since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955)

 	Pertaining to claim 10, Jow et al. discloses, wherein said first plate (352) and said second plate (354). 
 	But, Jow et al. does not explicitly teach wherein said first plate and said second plate have a T-shaped profile when viewed in plain view.
 	However, Hiroshima et al. teaches teach wherein said first plate and said second plate have a T-shaped profile when viewed in plain view (see fig. 1).
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide said first plate and said second plate have a circular profile when viewed in plain view in the device of Jow et al. based on the teachings of Hiroshima et al in order Enables cutting off the noise in an alternating current (AC) signal flowing through wiring lines of the PCB by using the space-saving capacitor. Enables cutting off the noise of high-speed transmission flowing through a wiring line of an intermediate wiring layer which is less susceptible to noise. Since the PCB is provided with the capacitor in place of a ceramic capacitor, a process of mounting a ceramic capacitor on a board surface with a mounter is unnecessary, 

  	Jow et al. discloses the claimed invention except for wherein said first plate and said second plate have a T-shaped profile when viewed in plain view.
  	It would have been on obvious matter of design choice to make said first plate and said second plate. have a T-shaped profile when viewed in plain view, since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955)

 	
 	Pertaining to claim 11, Jow et al. as modified by Hiroshima et al. further discloses, wherein said T-shaped profile (see fig. 1 of Hiroshima et al.) can be a Yagi antenna profile (see paragraph [0106]) defined by a spine and at least one crossbar (see fig. 1 of Hiroshima et al.).  

 	Pertaining to claim 12, Jow et al. discloses, wherein said substrate (310) has a thickness between one and five hundred mils thick (see paragraph [0083]).  
 	Jow et al. discloses the claimed invention except a substrate has a thickness between one and five hundred mils thick.
  	It would have been on obvious matter of design choice to make a substrate with a thickness between one and five hundred mils thick, since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955)

 	Pertaining to claim 13, Jow et al. discloses, wherein said first plate (352) and said second plate (354).
	Jow et al. discloses the claimed invention except  said first plate and said second plate both have a thickness between .5 and 5 mils.
	It would have been on obvious matter of design choice make said first plate and said second plate both have a thickness between .5 and 5 mils, since such modification would have involved a mere change in the size of a component. A change in size is generally.




Pertaining to claim 15, Jow et al. discloses, further comprising a ground plane and further wherein one of said first metallic layer (352) and second metallic layer (354) is co-planar with said ground plane (see fig. 6A, the trace (340 on the same plane).

Allowable Subject Matter
7.	 Claims 7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 	 The following is a statement of reasons for the indication of allowable subject matter.
 	wherein the number of said at least one crossbar, and the top plan thickness, width and spacing between each at least one crossbar can be chosen according to the design of said broadside coupling capacitance.  


Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848